                             Case 16-26255-LMI                   Doc 83         Filed 12/20/18               Page 1 of 1

CGFD28 (10/01/16)




ORDERED in the Southern District of Florida on December 20, 2018




                                                                                                  Laurel M Isicoff
                                                                                                  Chief United States Bankruptcy Judge



                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                 Case Number: 16−26255−LMI
                                                                                                                 Chapter: 7



In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Luz Mary Valdes
150 NE 26 Drive
Homestead, FL 33033

SSN: xxx−xx−3686




                                                              FINAL DECREE



The trustee, Maria Yip, having filed a final report that the estate has been fully administered, is discharged
and the case is closed.
